When reviewing the district court's resolution of an
                  ineffective-assistance claim, we give deference to the court's factual
                  findings if they are supported by substantial evidence and not clearly
                  wrong but review the court's application of the law to those facts de novo.
                  Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                  the district court conducted an evidentiary hearing and heard testimony
                  from Ingraham, his trial and appellate counsel, and four additional
                  witnesses who addressed issues pertaining to Ingraham's theory of self-
                  defense and mitigation at sentencing. The district court found that
                  Ingraham failed to demonstrate that trial counsel was deficient or
                  prejudice. See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984);
                  Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996); see also
                  Cullen v. Pinholster, 563 U.S. „ 131 S. Ct. 1388, 1408 (2011)
                  ("Surmounting Strickland's high bar is never an easy task." (quotation
                  marks omitted) (alteration omitted)). The district court also determined
                  that appellate counsel was not ineffective.   See Kirksey, 112 Nev. at 998,
                  923 P.2d at 1113-14. We conclude that the district court did not err by
                  rejecting Ingraham's ineffective-assistance claims, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                     Hardesty



                                                     Douglas




SUPREME COURT
                                                     Cherry
                                                           a     lWartAdb,       , J.


      OF
    NEVADA
                                                       2
(0) 1.947A eia>
                  cc:   Hon. Elliott A. Sattler, District Judge
                        Karla K. Butko
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    en